—Order, Supreme Court, New York County (Michael Stall-man, J.), entered on or about August 9, 1999, which denied defendant-appellants’ motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
Defendants-appellants’ motion was properly denied since they did not establish a prima facie entitlement to judgment as a matter of law; the movants failed to present evidence to negate the hypothesis that an employee or agent working on their behalf installed the sidewalk and/or performed repairs or maintenance on the portion of the sidewalk where plaintiff was injured and thereby caused or exacerbated the hazard that is alleged to have caused plaintiffs harm (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851). Defendants-appellants’ witness, an employee of one of the movants, testified at his deposition merely that he did not know whether his employer had hired anyone to install, repair or maintain the sidewalk or whether his supervisor was involved in overseeing or inspecting the installation of the sidewalk in question. Concur — Sullivan, J. P., Mazzarelli, Ellerin, Lerner and Friedman, JJ.